Citation Nr: 1613344	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 2006, for the award of entitlement to service connection for diabetes mellitus. 

2.  Entitlement to an initial evaluation in excess of 10 percent from July 13, 2006, for diabetes mellitus.

3.  Entitlement to an evaluation in excess of 20 percent beginning July 5, 2007, for diabetes mellitus. 

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for a nasal and/or sinus disorder, to include nasal polyps, rhinitis, and sinusitis.

8.  Entitlement to an initial evaluation in excess of 60 percent for irritable bowel syndrome and gastroesophageal reflux disease.

9.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

11.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

12.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

13.  Entitlement to an effective date prior to February 24, 2012, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 to June 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2007, September 2011, September 2012, July 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to an initial evaluation in excess of 60 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD); entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity; entitlement to an effective date prior to February 24, 2012, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus; and entitlement to service connection for a nasal and/or sinus disorder, to include nasal polyps, rhinitis, and sinusitis are addressed in the Remand portion of this decision.



FINDINGS OF FACT

1.  The Veteran separated from active service in June 1974; he did not raise a claim of entitlement to service connection for diabetes mellitus within one year of discharge.
 
2.  On July 13, 2006, the RO received the Veteran's claim of entitlement to service connection for diabetes mellitus; no communication or medical record prior to July 13, 2006, may be interpreted as a formal or informal claim of entitlement to service connection for diabetes mellitus.

3.  From July 13, 2006, to July 4, 2007, evidence of record shows that the Veteran's diabetes mellitus was manageable by restricted diet only, but did not require an oral hypoglycemic agent, insulin, or regulation of activities or cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

4.  From July 5, 2007, evidence of record shows that the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but did not require regulation of activities or cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of prior to July 13, 2006, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.400, 3.816 (2015).

2.  From July 13, 2006, to July 4, 2007, the criteria for an initial evaluation in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).
 
3.  From July 5, 2007, the criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's initial increased evaluation and earlier effective date claims arise from his disagreement with the initial ratings and effective date assigned for diabetes mellitus, immediately following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  In a February 2016 response, the Social Security Administration indicated that it had no medical records for the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded VA diabetes mellitus examinations in June 2011, February 2014, and November 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected diabetes mellitus during the appeal period.  Id.  Moreover, as the outcome of the earlier effective date appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Earlier Effective Date Claim - Service Connection for Diabetes Mellitus

The Veteran seeks entitlement to an effective date prior to July 13, 2006, for the award of entitlement to service connection for diabetes mellitus.  

Service treatment records are void of any diagnosis or treatment for diabetes mellitus.  Post-service VA treatment records dated in 2004 showed the Veteran's initial diagnosis of diabetes mellitus.   

The Veteran filed a claim of entitlement to service connection for diabetes mellitus, which was received by the RO on July 13, 2006.  The Veteran has asserted that he was first diagnosed with diabetes mellitus in 2004.

In a September 2011 rating decision, the RO granted service connection for diabetes mellitus, with associated mild bilateral cataracts, assigning an initial 10 percent rating, effective July 13, 2006, and a 20 percent rating, effective July 5, 2007.  In February 2012, the Veteran filed a timely notice of disagreement with the effective date assigned in the September 2011 rating decision.  In January 2015, the RO issued a statement of the case, and the Veteran perfected a timely appeal for this matter in March 2015.  

The Veteran separated from active service in June 1974, and it is not in dispute that the Veteran did not submit a claim of entitlement to service connection for diabetes mellitus, within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for diabetes mellitus, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Evidence of record reflects that the Veteran filed a claim of entitlement to service connection for diabetes mellitus, which was received by the RO on July 13, 2006.  VA treatment records reflect findings of diabetes mellitus from 2004.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's July 13, 2006, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, was filed earlier than July 13, 2006, for entitlement to service connection for diabetes mellitus,.  Thus, in this case, the claim received on July 13, 2006, is the earliest document that may be considered a claim for service connection for diabetes mellitus.  Lalonde v. West, 12 Vet. App. 377 (1999) (finding that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection).

In this case, the date of claim, July 13, 2006, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for diabetes mellitus prior to July 13, 2006.  

Finally, diabetes mellitus was added to the list of diseases subject to presumptive service connection on the basis of herbicide exposure in 2001.  38 C.F.R. § 3.309(e).  As the Veteran's initial claim for service connection for diabetes mellitus was received in 2006, the provisions of 38 C.F.R. § 3.114 are not applicable to this claim.  The regulation applicable to awards under the Nehmer Court Orders is also not pertinent to this claim because the Veteran's initial claim for service connection for diabetes mellitus was not received until July 2006 and no prior decision of record can be construed as having denied compensation for diabetes mellitus.  38 C.F.R. § 3.816(c)(4).

Pursuant to the applicable regulations, the effective date for the award of service connection for diabetes mellitus can be no earlier that the currently assigned July 13, 2006.  As no earlier effective date is permitted by law, the Board finds that the assignment of an earlier effective date for service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.114, 3.816.

Initial Ratings Claim - Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).   

Historically, in July 2006, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, which was granted in a September 2011 rating decision.  The RO assigned an initial 10 percent rating for the Veteran's service-connected diabetes mellitus, effective July 13, 2006, and a 20 percent rating, effective July 5, 2007.  In February 2012, the Veteran filed a timely notice of disagreement with the September 2011 rating decision, seeking increased evaluations.  In January 2015, the RO issued a statement of the case, and the Veteran perfected an appeal in March 2015.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of 

activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

VA treatment records dated from 2004 to 2006 show treatment for diabetes mellitus, with diet and exercise.  In July 2004, the Veteran was noted to have a new diagnosis of diabetes mellitus.  A September 2004 VA treatment note indicated that the Veteran did not use oral diabetes medications or insulin.

VA treatment records dated in July 2007 showed increased laboratory findings and a notation that while the Veteran was not a candidate for metformin, he would need to start medication for treatment of diabetes mellitus.  The examiner also stressed the need for diet and exercise programs as well as weight loss.  In July 2007, the Veteran was prescribed Glipizide for diabetes.  Additional treatment records noted that examiners discussed weight loss and increased activity to further manage diabetes.  In a July 2007 VA examination report, the Veteran was noted to have type II diabetes mellitus, without retinopathy.  VA treatment notes dated in June 2008 showed that the Veteran's current diabetes therapy included a low fat diet and 

use of an oral agent, Glipizide.  Eye screenings showed no diabetic retinopathy. 

In a February 2010 VA eye examination report, the examiner listed an impression of type 2 diabetes, with mild non-proliferative diabetic retinopathy and bilateral cataracts. 

In a June 2011 VA diabetes mellitus examination report, the examiner noted that the Veteran was diagnosed with type 2 diabetes in July 2004, per review of his treatment records.  It was indicated that the Veteran was currently being treated with diet and medications and did not require insulin.  In a July 2011 VA eye clinic treatment note, the examiner noted that the Veteran did not have retinopathy, but did have cataracts in both eyes that did not account for reduced visual acuity.  Physical examination did not show visual field loss.

Additional VA treatment records dated from 2012 to 2014 showed findings of diabetes mellitus and diabetic retinopathy.   The Veteran was repeatedly noted to be non-insulin dependent.  It was also shown that health risks of obesity were reviewed with the Veteran and the benefits of a weight management treatment program were discussed on multiple occasions.

In a February 2014 VA examination report, the Veteran was noted to manage his service-connected diabetes mellitus with a restricted diet and a prescribed oral hypoglycemic agent.  The examiner specifically indicated that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.

In a November 2014 VA examination report, the Veteran was again noted to manage his service-connected diabetes mellitus with a prescribed oral hypoglycemic agent.  The examiner noted that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  It was indicated that the Veteran had recognized complications of diabetes mellitus, including diabetic retinopathy and diabetic peripheral neuropathy.  

In a December 2014 VA eye examination report, the examiner listed diagnoses of mild bilateral cataracts and diabetes mellitus, without bilateral diabetic retinopathy.  After reviewing the record and examining the Veteran, the examiner opined that his cataracts were "less likely as not" caused by or related to diabetes mellitus.  In the cited rationale, the examiner highlighted that cataracts were an aging process of the lens.  Cataracts noted during the Veteran's eye examination were noted to be consistent with aging and were age appropriate.

In a January 2015 rating decision, the RO determined that the evaluation of diabetes mellitus type II was found to be previously rated erroneously with associated mild cataracts.  It was noted that a VA eye specialist clarified in November 2014 that the Veteran did not have diabetic retinopathy and had cataracts consistent with the aging process of the lens.  The RO indicated that severance of service connection for cataracts would have no effect on the Veteran's overall monthly benefit amount.

After a thorough review of the evidence, an evaluation in excess of 10 percent is not warranted for the time period from July 13, 2006, to July 4, 2007.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus was manageable by a restricted diet only and did not require an oral hypoglycemic agent, insulin, or the regulation of activities throughout this period of the appeal.

In addition, the Board finds that an evaluation in excess of 20 percent is not warranted for the time period beginning July 5, 2007.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but not insulin or the regulation of activities throughout this period of the appeal.

As noted above, compensable complications of diabetes mellitus, type II, are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id.  The evidence of record showed notations of diabetic retinopathy throughout the appeal period.  However, the December 2014 VA eye specialist specifically indicated that the Veteran did not have bilateral diabetic retinopathy, as well as opined that his mild bilateral cataracts were due to the aging process and 

were not caused by or related to diabetes mellitus.  Furthermore, in a January 2015 rating decision, the RO severed service connection for cataracts associated with diabetes mellitus.  The Board also notes that claimed disorders of hypertension and erectile dysfunction are the subject of the remand below and that evaluations of the Veteran's IBS and GERD, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities associated with his service-connected diabetes mellitus are currently being developed by the RO.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected diabetes mellitus varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the 

Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's diabetes mellitus was managed by restricted diet only during the time period from July 13, 2006, to July 4, 2007, and required only an oral hypoglycemic agent and restricted diet during the time period from July 5, 2007. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent and 20 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of diabetes mellitus, but the medical evidence demonstrates that those manifestations are not present.  The Board finds that the criteria for the 10 percent evaluation assigned prior to July 5, 2007, and the 20 percent evaluation assigned from July 5, 2007, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial evaluation in excess of 10 percent for his service-connected diabetes mellitus from July 13, 2006, to July 4, 2007, and entitlement to 

an evaluation in excess of 20 percent from July 5, 2007, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 13, 2006, for the award of entitlement to service connection for diabetes mellitus, is denied. 

An initial evaluation in excess of 10 percent from July 13, 2006, for diabetes mellitus is denied. 
An evaluation in excess of 20 percent beginning July 5, 2007, for diabetes mellitus is denied. 


REMAND

Further development on the issues of entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to an initial evaluation in excess of 60 percent for IBS and GERD; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity; and entitlement to an effective date prior to February 24, 2012, for the award of entitlement to TDIU; entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus; and entitlement to service connection for a nasal and/or sinus disorder, to include nasal polyps, rhinitis, and sinusitis, is warranted.

As an initial matter, in a January 2015 rating decision, the RO granted entitlement to a 60 percent evaluation for IBS and GERD, effective July 13, 2006, and entitlement to TDIU, effective February 24, 2012.  The RO also granted service connection and assigned an initial 20 percent rating for peripheral neuropathy of right lower extremity, granted service connection and assigned an initial 20 percent rating for peripheral neuropathy of left lower extremity, granted service connection and assigned an initial 10 percent rating for peripheral neuropathy of right upper extremity, and granted service connection and assigned an initial 10 percent rating for peripheral neuropathy of left upper extremity, all effective February 24, 2012. 

In a March 2015 statement, the Veteran's representative indicated that the Veteran  disagreed with the January 2015 rating decision and sought increased ratings for his peripheral neuropathy disabilities, an earlier effective for TDIU, and an increased initial rating for his service-connected IBS and GERD.  That statement serves as a timely notice of disagreement with respect to those six issues.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an initial evaluation in excess of 60 percent for irritable bowel syndrome and gastroesophageal reflux disease; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity; and entitlement to an effective date prior to February 24, 2012, for the award of entitlement to TDIU.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

The Veteran last had a VA examination to fully evaluate his service-connected bilateral hearing loss disability in April 2009.  While VA treatment records also contained a routine VA audiological evaluation dated in December 2011, the Veteran has continued to complain of increased symptomatology of his 

service-connected bilateral hearing loss disability.  As such, the Board finds that a remand is warranted in order to afford the Veteran thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Regarding the Veteran's service connection claims for hypertension and erectile dysfunction, the Veteran has asserted that those disorders are secondary to his service-connected diabetes mellitus.  Post-service private treatment records dated from 2001 showed findings of hypertension.  VA treatment records showed diagnoses for hypertension starting in 2002 and findings of erectile dysfunction and impotence of organic origin in 2012 and 2013. 

In a February 2014 VA hypertension examination report, the examiner listed a diagnosis of hypertension.  The Veteran reported that he was initially diagnosed with hypertension and began taking medications for that condition in 1976.  In a February 2014 VA examination report, the examiner listed a diagnosis of erectile dysfunction.  The Veteran reported that he could not recall when he was first diagnosed with that disorder, indicating that he believed it was prior to his diabetes diagnosis and after his hypertension diagnosis.  The examiner noted that the etiology of erectile dysfunction was prior to type II diabetes mellitus, per the Veteran. 

In the February 2014 and November 2014 VA diabetes mellitus examination reports, the examiner simply answered no, none, or no response provided to the following questions:  1) Does the Veteran have any of the following recognized complications of diabetes mellitus?  2) Does the Veteran have any of the following conditions that are at least as likely as not (at least a 50% probability) due to diabetes mellitus?  3) Has the Veteran's diabetes mellitus at least as likely as not (at least a 50% probability) permanently aggravated (meaning that any worsening of the condition is not due to natural progress) any of the following conditions?

Based on the cumulative evidence of record, the Board finds the February 2014 and November 2014 VA examination reports to be inadequate, as the conclusions reached by the VA examiner do not directly or clearly address whether the Veteran's claimed hypertension and erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board will not proceed with final adjudication of the claims until an adequate VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed hypertension and erectile dysfunction on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is also seeking service connection for a nasal and/or sinus disorder, asserting that his disorder began during service.  Service treatment records, including the Veteran's October 1973 service separation examination report, did not reflect any findings of nasal polyps.  However, that examination report did reflect notations of nose trouble, chronic colds, and sinusitis as well as referenced that frequent colds were treated with decongestants.

Post-service VA and private treatment records showed findings of small, nonobstructive nasal polyps and complaints of occasional runny nose.  In an August 2004 VA treatment note, the Veteran complained of cough, chest congestion, and fever and the examiner noted normal sinuses.  A November 2004 computerized tomography (CT) report also showed normal sinus.  A January 2012 CT report noted complaints of pain, paresthesias, and slight swelling over left parotid area and revealed no radiologic findings of chronic sinusitis.  The Veteran was treated with antibiotics for otitis media in February 2012.

An August 2012 VA examination report listed a diagnoses of rhinitis and nasal polyp, left nares, treated in 2006 and 2012.  In an August 2012 VA medical opinion, the examiner noted review of the record and opined that it was "less likely than not" that the Veteran's claimed condition of sinusitis was incurred in or caused by an in-service related injury, event, or illness.  In the cited rationale, the examiner highlighted that there was no radiologic evidence of chronic sinusitis in a January 2012 CT report.  It was noted that the January 2012 CT scan was reviewed with VA Ear, Nose, and Throat (ENT) specialist who concurred that no finding of chronic sinusitis.  

In his December 2012 notice of disagreement, the Veteran questioned the adequacy of the August 2012 VA examination report.  He reported that the examination did not note his complaints of chronic sore throat due to continuous post nasal drip, which was a direct result of sinusitis.  He reported that he did not have any problems with sinusitis before flight duty, but has had a persistent problem since he was separated from service in 1974.  He indicated that every week he experienced one continuous headache accompanied by heavy mucous drainage daily, constant throbbing of my nasal cavities, a severe scratchy sore throat, chronic laryngitis, gagging, painful daily hoarseness with inflammation of his vocal cords or mucous membrane, and a chronic cough.  It was noted that when he had a common cold, it would linger for months, with the cough becoming more severe and frequent.  He asserted that he experienced incapacitating and non-incapacitating episodes of sinusitis, with more than seven episodes in the past year.   

Additional VA treatment records dated from 2012 to 2014 showed findings of chronic sinusitis.  In February 2013, the Veteran was treated with antibiotics for left upper frontal sinusitis.  

Based on the cumulative evidence of record discussed above, the August 2012 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is required to afford the Veteran an additional VA medical examination to determine whether any of his currently or previously diagnosed nasal and/or sinus disorders were causally related to his active service, to include documented in-service treatment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran has received VA medical treatment for his claimed disorders and service-connected disabilities from Manchester VA Medical Center.  As evidence of record only includes treatment records dated through December 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the 

agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus; and entitlement to service connection for a nasal and/or sinus disorder, to include nasal polyps, rhinitis, and sinusitis.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Manchester VAMC from December 2015 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be 

taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination, to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

3.  The Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed hypertension and erectile dysfunction.  The electronic claims file must be made available to an appropriate examiner for review of the case.  

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the diagnosed hypertension and/or erectile dysfunction is caused by or aggravated by the Veteran's service-connected diabetes mellitus to any degree.  The examiner must also acknowledge and discuss the findings in the February 2014 and November 

2014 VA examination reports.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded a VA medical examination from an appropriate physician, preferably with an ENT specialty, to clarify the nature and etiology of the Veteran's claimed nasal and/or sinus disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether any currently or previously diagnosed nasal and/or sinus disorder is related to the Veteran's active service, to include documented in-service treatment.  The examiner must acknowledge and discuss the August 2012 VA examination findings.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review each examination report and medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any examination or medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal, including all evidence added to the record since the issuance of the January 2015 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

8.  After the current appeal has been returned to the Board, the RO must issue the Veteran a statement of the case and notification of his appellate rights on the issues of entitlement to an initial evaluation in excess of 60 percent for IBS and GERD; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity; entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity; and entitlement to an effective date prior to February 24, 2012, for the award of entitlement to TDIU, which were addressed by the RO in a January 2015 rating decision.  38 C.F.R. § 19.26 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over any of the issues, a timely substantive appeal for that matter must be filed and the RO must certify the appeal to the Board.  38 C.F.R. 

§§ 19.35, 20.202 (2015).  If the Veteran perfects an appeal as to any issue, the issue must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


